             Case 3:19-cv-00614 Document 1 Filed 04/24/19 Page 1 of 5



                             UNITED STATES DISTRICT COURT

                                DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA         :
                                 :
                 Plaintiff,      :
      v.                         :                   Civil No. 3:19CV614
                                 :
(1) CONTENTS OF ACCOUNT ENDING:
5423 HELD IN THE NAMES OF GARY :
DEVOE AND KIMBERLY DEVOE AT      :
WELLS FARGO BANK,                :
                                 :
(2) CONTENTS OF ACCOUNT ENDING:
5421 HELD IN THE NAMES OF GARY :
DEVOE AND KIMBERLY DEVOE         :
AT WELLS FARGO BANK,             :
                                 :
(3) CONTENTS OF ACCOUNT ENDING:
6113 HELD IN THE NAME OF         :
STEPHEN CONSULTING GROUP, LLC :
AT WELLS FARGO BANK,             :
                                 :
(4) CONTENTS OF ACCOUNT ENDING:
0524 HELD IN THE NAME OF STEPHEN :
CONSULTING GROUP, LLC DEFINED :
BENEFIT AT UBS FINANCIAL         :
SERVICES, INC.,                  :
                 Defendants.     :                   April 24, 2019
                                 :
[CLAIMANTS: GARY DEVOE,          :
 KIMBERLY DEVOE, AND STEPHEN :
 CONSULTING GROUP, LLC]          :

                          VERIFIED COMPLAINT OF FORFEITURE

       Plaintiff, United States of America, by and through its attorneys, John H. Durham, United

States Attorney for the District of Connecticut, and Julie G. Turbert, Assistant United States

Attorney, brings this complaint and alleges as follows in accordance with Rule G(2) of the

Supplemental Rules for Admiralty Maritime and Forfeiture Claims:
             Case 3:19-cv-00614 Document 1 Filed 04/24/19 Page 2 of 5



                                 NATURE OF THE ACTION

       1.     This is an action to forfeit and condemn to the use and benefit of the United States

of America the following property: (1) contents of account ending 5423, held in the names of

Gary DeVoe and Kimberly DeVoe at Wells Fargo Bank, (2) contents of account ending 5421,

held in the name of Gary DeVoe and Kimberly DeVoe at Wells Fargo Bank; (3) contents of

account ending 6113, held in the name of Stephen Consulting Group. LLC at Wells Fargo Bank;

(4) contents of account ending 0524, held in the name of Stephen Consulting Group, LLC

Defined Benefit at UBS Financial Services, Inc., for violations of 18 U.S.C. ' 981(a)(1)(A) or

(C).

                                 THE DEFENDANTS IN REM

       2.     The defendants are: (1) contents of account ending 5423, held in the names of

Gary DeVoe and Kimberly DeVoe at Wells Fargo Bank, (2) contents of account ending 5421,

held in the name of Gary DeVoe and Kimberly DeVoe at Wells Fargo Bank; (3) contents of

account ending 6113, held in the name of Stephen Consulting Group. LLC at Wells Fargo Bank;

(4) contents of account ending 0524, held in the name of Stephen Consulting Group, LLC

Defined Benefit at UBS Financial Services, Inc.

       3.     On March 23, 2018, the accounts ending 5423, 5421, and 6113 at Wells Fargo

Bank were seized pursuant to a federal seizure warrant. The account funds are presently in the

custody of the United States Marshals Service. On March 23, 2018, the account ending 0524 at

UBS Financial Services, Inc. was frozen pursuant to a federal seizure warrant.
               Case 3:19-cv-00614 Document 1 Filed 04/24/19 Page 3 of 5



                                  JURISDICTION AND VENUE

          4.    Plaintiff brings this action in rem in its own right to forfeit and condemn the

defendants. This Court has jurisdiction over an action commenced by the United States pursuant

to 28 U.S.C. ' 1345, and over an action for forfeiture pursuant to 28 U.S.C. ' 1355(a).

          5.    This Court has in rem jurisdiction over the defendants under 28 U.S.C. 1355(b).

Upon the filing of this complaint, the plaintiff requests that the Court issue arrest warrants in rem

pursuant to Supplemental Rule G(3)(b), which the plaintiff will execute upon the defendants

pursuant to 28 U.S.C. ' 1355(d) and Supplemental Rule G(3)(c).

          6.    Venue is proper in this district pursuant to 28 U.S.C. ' 1355(b)(1), because the

acts or omissions giving rise to the forfeiture occurred in this district.

                                    BASIS FOR FORFEITURE

          7.    The defendants are subject to forfeiture pursuant to 18 U.S.C. § 981(a)(1)(A) for

the forfeiture of property involved in a financial transaction in violation of 18 U.S.C. § 1956 or

1957, or to enforce the provisions of 18 U.S.C. § 981(a)(1)(C) for the forfeiture of property

which constitutes or is derived from proceeds traceable to an offense constituting “specified

unlawful activity” (as defined in 18 U.S.C. § 1956(c)(7)), namely wire fraud in violation of 18

U.S.C. § 1343, or conspiracy to commit such offense.

          8.    Gary DeVoe, Kimberly DeVoe, and Stephen Consulting Group, LLC have agreed

to the forfeiture of the defendants and have executed a Stipulated Forfeiture Agreement attached

hereto.




                                                   3
             Case 3:19-cv-00614 Document 1 Filed 04/24/19 Page 4 of 5



       WHEREFORE, the United States of America prays that Warrants of Arrest In Rem for

the defendants; that due notice be given to all parties to appear and show cause why the

forfeiture should not be decreed; that judgment be entered declaring the defendants to be

condemned and forfeited to the United States of America for disposition according to law; and

that the United States of America be granted such other and further relief as this Court may deem

just and proper.

                                                    Respectfully submitted,

                                                    JOHN H. DURHAM
                                                    UNITED STATES ATTORNEY


                                                         /s/ John B. Hughes
                                                    JOHN B. HUGHES
                                                    ASSISTANT U.S. ATTORNEY
                                                    CHIEF, CIVIL DIVISION


                                                          /s/ Julie G. Turbert
                                                    JULIE G. TURBERT
                                                    ASSISTANT U.S. ATTORNEY
                                                    ATTORNEY BAR # ct23398
                                                    157 CHURCH STREET
                                                    NEW HAVEN, CT 06510
                                                    TELEPHONE: (203) 821-3700
                                                    FAX: (203) 773-5373
                                                    EMAIL: Julie.Turbert@usdoj.gov




                                                4
              Case 3:19-cv-00614 Document 1 Filed 04/24/19 Page 5 of 5



                                          DECLARATION

        I am a Special Agent of the Federal Bureau of Investigation and the case agent assigned

the responsibility for this case.

        I have read the contents of the foregoing Verified Complaint of Forfeiture, and it is true

to the best of my knowledge and belief.

        I declare under penalty of perjury that the foregoing is true and correct.

        Executed on this 24th day of April, 2019.



                                                    /s/ Russell Frandsen
                                               RUSSELL FRANDSEN
                                               SPECIAL AGENT
                                               FEDERAL BUREAU OF INVESTIGATION




                                                  5
         Case 3:19-cv-00614 Document 1-1 Filed 04/24/19 Page 1 of 5



                       UNITED STATES DISTRICT COURT
                         DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA         :
                                 :
                 Plaintiff,      :
      v.                         :          Civil No. 3:19CV614
                                 :
(1) CONTENTS OF ACCOUNT ENDING :
5423 HELD IN THE NAMES OF GARY :
DEVOE AND KIMBERLY DEVOE AT :
WELLS FARGO BANK,                :
                                 :
(2) CONTENTS OF ACCOUNT ENDING :
5421 HELD IN THE NAMES OF GARY :
DEVOE AND KIMBERLY DEVOE         :
AT WELLS FARGO BANK,             :
                                 :
(3) CONTENTS OF ACCOUNT ENDING :
6113 HELD IN THE NAME OF         :
STEPHEN CONSULTING GROUP, LLC :
AT WELLS FARGO BANK,             :                                            :
                                 :
(4) CONTENTS OF ACCOUNT ENDING :
0524 HELD IN THE NAME OF STEPHEN :
CONSULTING GROUP, LLC DEFINED :
BENEFIT AT UBS FINANCIAL         :
SERVICES, INC.,                  :
                 Defendants.     :
                                 :
[CLAIMANTS: GARY DEVOE,          :
 KIMBERLY DEVOE, AND STEPHEN     :
 CONSULTING GROUP, LLC]          :

                    STIPULATED FORFEITURE AGREEMENT

     It is hereby stipulated by and between the PLAINTIFF, UNITED STATES OF

AMERICA (AUNITED STATES@), on the one hand, and the CLAIMANTS, GARY DEVOE,
             Case 3:19-cv-00614 Document 1-1 Filed 04/24/19 Page 2 of 5



KIMBERLY DEVOE, AND STEPHEN CONSULTING GROUP, LLC (ACLAIMANTS@), on

the other, by and through their respective attorneys, as follows:

        1.      CLAIMANTS hereby warrant that they are the sole owners of the property

defendants listed above, and further state that they claim exclusive right, title and interest in and

to the property defendants.

        2.      That the CLAIMANTS, GARY DEVOE, KIMBERLY DEVOE, and STEPHEN

CONSULTING GROUP, LLC agree to the forfeiture of the property defendants to the United

States of America, to be disposed of according to law. CLAIMANTS agree to the forfeiture

pursuant to 18 U.S.C. ' 981(a)(1)(A) and (C).

        3.      CLAIMANTS further agree that neither they nor any current or future officers,

agents, representatives, subrogees, assigns or successors of CLAIMANTS shall appear in, or

pursue any action or proceeding at law or in equity to contest the forfeiture of the property

defendants to the UNITED STATES as provided in Paragraph 2 above. CLAIMANTS further

waive the requirements of Supplemental Rule G regarding direct notice to Claimant, and consent

to the entry of any Motion for Decree of Forfeiture, filed hereafter, consistent with the terms of

this Stipulation.

        4.      CLAIMANTS further release and forever discharge the United States of America,

the Federal Bureau of Investigation, the Department of Justice -- Antitrust Division, the

Department of Defense – Office of Inspector General, and the United States Marshals Service,

and their officers, agents, servants, and employees, their heirs, successors, or assigns, from any

and all actions, causes of action, suits, proceedings, debts, dues, contracts, judgments, damages,

claims, and/or demands whatsoever in law or equity which claimant, his heirs, successors, or




                                                  2
              Case 3:19-cv-00614 Document 1-1 Filed 04/24/19 Page 3 of 5



assigns ever had, now have, or may have in the future in connection with the seizure, detention,

forfeiture, by the United States of America of the property defendants.

       5.       That the CLAIMANTS further agree to hold and save the United States of

America, the Federal Bureau of Investigation, the Department of Justice -- Antitrust Division, the

Department of Defense – Office of Inspector General, and the United States Marshals Service,

and their servants, employees, heirs, successors, or assigns harmless from any claims by any

others, including costs and expenses for, or on account of any and all lawsuits or claims of any

character whatsoever, in connection with the seizure, detention, forfeiture of the property

defendants.

       6.       This Stipulated Forfeiture Agreement shall not constitute an admission of liability

or fault on the part of the UNITED STATES, its officers, agents, servants, or employees, or on

the part of the CLAIMANTS, and is entered into by all parties for the purpose of compromising

disputed claims and avoiding the expenses and risks of litigation.




                                                 3
            Case 3:19-cv-00614 Document 1-1 Filed 04/24/19 Page 4 of 5



       7.      The UNITED STATES and the CLAIMANTS agree to bear their own costs and

attorneys' fees, and to execute and/or consent to, any additional documents necessary to

implement the terms of this stipulated agreement.

                                                    PLAINTIFF, UNITED STATES OF
                                                    AMERICA

                                                    JOHN H. DURHAM
                                                    UNITED STATES ATTORNEY


 4/9/19                                                    /s/ Julie G. Turbert
DATE                                                JULIE G. TURBERT
                                                    ASSISTANT U.S. ATTORNEY
                                                    ATTORNEY BAR # ct23398
                                                    157 CHURCH STREET
                                                    NEW HAVEN, CT 06510
                                                    TELEPHONE: (203) 821-3700
                                                    FAX: (203) 773-5373
                                                    Email: Julie.Turbert@usdoj.gov




                                                4
         Case 3:19-cv-00614 Document 1-1 Filed 04/24/19 Page 5 of 5



                                         CLAIMANTS, GARY S. DEVOE,
                                         KIMBERLY A. DEVOE, AND STEPHEN
                                         CONSULTING GROUP, LLC


4/4/19                                         /s/ Richard W. Lynch
DATE                                     RICHARD W. LYNCH, ESQ.
                                         ATTORNEY BAR # ct02381
                                         LYNCH, TRAUB, KEEFE & ERRANTE
                                         52 TRUMBULL STREET
                                         NEW HAVEN, CT 06510
                                         TELEPHONE: (203) 787-0275
                                         FAX: (203) 782-0278
                                         EMAIL: RLynch@LTKE.com




4/4/19                                        /s/ Gary S. DeVoe
DATE                                     GARY S. DEVOE
                                         CLAIMANT




4/7/19                                        /s/ Kimberly A. DeVoe
DATE                                     KIMBERLY A. DEVOE
                                         CLAIMANT




4/4/19                                         /s/ Gary DeVoe
DATE                                     STEPHEN CONSULTING GROUP, LLC
                                         CLAIMANT
                                         BY: GARY DEVOE




                                     5
